UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 3, 2014 Oro East Mining, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53136 (Commission File Number) 26-2012582 (IRS Employer Identification No.) 7817 Oakport Street, Suite 205 Oakland, California 94621 (Address of principal executive offices) (Zip Code) (510) 638-5000 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On July 3, 2014, Oro East Mining, Inc. (“Company”) executed a Consulting Agreement with Hobson Consultants Limited (“Hobson”), a Hong Kong consulting firm, for a two-year engagement of consulting services to help the Company build strategic relationships in East Asia. Hobson would be compensated $675,000.00 paid in shares of Company stock, or 6,750,000 restricted shares at $0.10 per share. Also on July 3, 2014, the Company executed a Finder’s Fee Agreement with Smarteam Asia Limited (“Smarteam”), a Hong Kong investor relations management company, for a two-year engagement of services to help the Company promote and fund raise in East Asia. Smarteam would be compensated $750,000.00 paid in shares of Company stock, or 7,500,000 restricted shares at $0.10 per share. In addition, Smarteam would be compensated with a finder’s fee equivalent to 10% of any total funding raised by the direct promotional efforts of Smarteam, payable as Company stock at $0.15 per share. Item 9.01 Financial Statements and Exhibits (d) Exhibits: Exhibit Exhibit Title or Description Consulting Agreement with Hobson Consultants Limited Finder’s Fee Agreement with Smarteam Asia Limited SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oro East Mining, Inc. (Registrant) Date: July 10, 2014 By: /s/Tian Qing Chen Name: Tian Qing Chen Title: Chief Executive Officer EXHIBIT INDEX Exhibit Exhibit Title or Description Consulting Agreement with Hobson Consultants Limited Finder’s Fee Agreement with Smarteam Asia Limited
